DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Allowable Subject Matter
Claims 1-27 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Marquardt teaches a method that includes one or more processing devices performing operations (abstract) comprising: 
detecting an anomaly in a time series that is used to track metrices in textual data (0010, 0013, detecting anomalies through time); 
identifying a time step ai(t) associated with the detected anomaly (0010, 13, 0047, detecting anomalies in view of baseline at the current time). 
Marquardt does not specifically teach
for every textual item at time step ai(t), calculating a cross-entropy value according to the language model; and 
generating a set of textual items having a cross-entropy value greater that a predetermined value.
In the same field of natural language processing, Gherman teaches 
for every textual item at time step ai(t), calculating a cross-entropy value according to the language model (0006-09, 0027, 34, generating cross-entropy value to build model); and 
generating a set of textual items having a cross-entropy value greater that a predetermined value (0027, generating top N most statistically significant phrases).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use cross-entropies as taught by Gherman in the system of Marquardt in order to allow for more important concepts and occurrences to be included within the generated model.
However the prior art of record does not specifically teach or fairly suggest the limitations of “collecting relevant textual data from a time window twi0o, associated with the detected anomaly;  and training a language model on the relevant textual data” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 8 and 15 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 2-7, 9-14, and 16-27 depend on and further limit claims 1, 8, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655